UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7509


TERRENCE WELLS,

                    Plaintiff - Appellant,

             v.

MATTHEW LOWERY, Commonwealth Attorney Prosecutor Circuit Court,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:19-cv-00966-TSE-MSN)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrence Wells, Appellant Pro Se. John P. O’Herron, THOMPSON MCMULLAN PC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrence Wells appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2018) complaint without prejudice under Younger v. Harris, 401 U.S. 37 (1971), and Heck

v. Humphrey, 512 U.S. 477 (1994). * On appeal, we confine our review to the issues raised

in the Appellant’s brief. See 4th Cir. R. 34(b). Because Wells’ informal brief does not

challenge the bases for the district court’s disposition, Wells has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We further deny Wells’ motion for transcript at government expense. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
          Because the district court dismissed Wells’ action “for procedural reasons
unrelated to the contents of the pleadings,” we have jurisdiction over this appeal. Goode
v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

                                              2